Case 1:20-cv-00750-TWP-TAB Document 41 Filed 09/02/20 Page 1 of 3 PageID #: 256




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 CIRCLE CITY BROADCASTING I, LLC,                     )
 NATIONAL ASSOCIATION OF BLACK                        )
 OWNED BROADCASTERS,                                  )
                     Plaintiffs,                      )
                  v.                                  )       No. 1:20-cv-00750-TWP-TAB
                                                      )
 DISH NETWORK, LLC,                                   )
                             Defendant.               )

                             ORDER ON DISCOVERY DISPUTES
        Parties appeared by counsel August 25, 2020, for a telephonic status conference to

 address several discovery disputes in this case alleging Defendant DISH engaged in racial

 discrimination contracting with Plaintiff Circle City. The Court heard argument and requested

 brief submissions from the parties. The Court now rules as set forth below.

        The first dispute involves Plaintiffs' Request For Production Nos. 1 and 2, which seek (1)

 the retransmission contract between DISH and Nexstar that governed the stations until Circle

 City bought them, and (2) the retransmission contract between DISH and Nexstar for “any other

 station in Indianapolis” during the same time. Defendant objects on the ground that these

 requests are neither relevant nor proportional, arguing that Circle City cannot discover these

 contacts because Circle City and Nexstar are not similarly situated.

        Being “similarly situated” means being “identical or directly comparable in all material

 respects.” LaBella Winnetka, Inc. v. Vill. of Winnetka, 628 F.3d 937, 942 (7th Cir. 2010)

 (comparator “must be very similar indeed”; affirming dismissal given dissimilarity). A material

 respect here is bargaining leverage. Circle City owns two local stations that are unaffiliated with

 a major network. Nexstar, in contrast, is one of the largest broadcasters of all time. It owns

 nearly 200 stations, including affiliates of all major networks, such as ABC, CBS, NBC, and
Case 1:20-cv-00750-TWP-TAB Document 41 Filed 09/02/20 Page 2 of 3 PageID #: 257




 Fox. The Court agrees that Circle City and Nexstar are not similarly situated, and therefore

 Defendant's objection is sustained.

        The next dispute involves Request Nos. 12 and 13, which seek all documents regarding,

 respectively, (1) a DISH 2015 “media campaign” concerning Bayou City Broadcasting, and (2)

 DISH’s 2015 retransmission negotiations with that broadcaster. Again, Defendant objects based

 on proportionality. Bayou City Broadcasting has the same owner as Circle City, DuJuan

 McCoy. McCoy's ownership of both companies and DISH’s role in both matters are the

 common threads that make this information relevant to the current case. Courts have established

 that behavior toward or comments directed at other employees in the protected group is one type

 of circumstantial evidence that can support an inference of discrimination. “The Supreme Court

 has also held that this type of ‘me too’ evidence can be relevant to a discrimination claim.” Id.

 (citing Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 128 S. Ct. 1140, 1147, 170

 L.Ed.2d 1 (2008)). The Bayou City Broadcasting issue is more than just “behavior or comments

 directed at other employees in the protected group.” The Court agrees with Circle City that it is

 evidence of DISH’s earlier interactions with the same person in the protected group—McCoy.

 This information is relevant and must be produced. Defendant's objections are overruled.

        The parties' final dispute involves Request No. 14, which seeks “all retransmission and

 programming contracts of all multicultural, minority owned or operated companies with DISH.”

 Again, Defendant objects based on relevance and proportionality. The Court finds this request is

 extremely far reaching, and agrees with Defendant that this request amounts to little more than

 an inappropriate fishing expedition through confidential relationships. Defendant's objections

 are sustained.

        Date: 9/2/2020                                   _______________________________
                                                          Tim A. Baker
                                                          United States Magistrate Judge
                                                          Southern District of Indiana
                                                  2
Case 1:20-cv-00750-TWP-TAB Document 41 Filed 09/02/20 Page 3 of 3 PageID #: 258




 All ECF-registered counsel of record via email.




                                                   3
